Case 1:19-cv-00301-RGA Document 121 Filed 09/02/20 Page 1 of 3 PageID #: 2444




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

CYTONOME/ST, LLC,                                  )
                                                   )
                       Plaintiff,                  )
                                                   )
       v.                                          )   C.A. No. 19-301 (RGA)
                                                   )
NANOCELLECT BIOMEDICAL, INC.,                      )
                                                   )
                       Defendant.                  )



    NOTICE REGARDING STATUS OF INTER PARTES REVIEW PROCEEDINGS

               Defendant NanoCellect BioMedical, Inc. (“NanoCellect”) has filed a stipulation

that makes the scope of its patent invalidity arguments in the above-captioned litigation contingent

on whether the Patent Trial and Appeal Board (“PTAB”) decides to institute an inter partes review

proceeding on the asserted patents. D.I. 94. The PTAB recently ruled on each of NanoCellect’s

petitions to institute an IPR proceeding, and Plaintiff Cytonome/ST, LLC hereby files this notice

to apprise the Court of those outcomes.

               Of the seven IPR petitions filed by NanoCellect, the PTAB denied institution as to

six of them, namely:

               1.      U.S. Patent No. 6,877,528

               2.      U.S. Patent No. 8,623,295

               3.      U.S. Patent No. 9,011,797

               4.      U.S. Patent No. 9,339,850

               5.      U.S. Patent No. 10,029,263

               6.      U.S. Patent No. 10,029,283
Case 1:19-cv-00301-RGA Document 121 Filed 09/02/20 Page 2 of 3 PageID #: 2445




In each instance, the Board found that NanoCellect failed to establish a reasonable likelihood that

it would prevail in showing that any of the challenged claims of the patent are unpatentable.

               As to the seventh patent (U.S. Patent No. 10,065,188), the PTAB instituted IPR

proceedings against all the challenged claims of the ’188 Patent pursuant to the rule of SAS Institute

v. Iancu, 138 S. Ct. 1348, 1354 (2018) (requiring that an instituted IPR “must address every claim

the petitioner has challenged”). As to claim 17 of the ’188 Patent—the sole claim currently

asserted against NanoCellect in this litigation—the Board found that NanoCellect failed to

demonstrate a reasonable likelihood of prevailing on its assertion that the claim is unpatentable.


                                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                      /s/ Rodger D. Smith II

                                                      Rodger D. Smith II (#3778)
                                                      Anthony D. Raucci (#5948)
                                                      1201 North Market Street
                                                      P.O. Box 1347
OF COUNSEL:                                           Wilmington, DE 19899
                                                      (302) 658-9200
Kirt S. O’Neill                                       rsmith@mnat.com
Daniel L. Moffett                                     araucci@mnat.com
George Andrew Lever Rosbrook
Clayton N. Matheson                                   Attorneys for Plaintiff Cytonome/ST, LLC
Dorian Ojemen
AKIN GUMP STRAUSS HAUER & FELD LLP
112 E. Pecan Street, Suite 1010
San Antonio, TX 78205
(210) 281-7000

Thomas W. Landers IV
Hannah D. Price
AKIN GUMP STRAUSS HAUER & FELD LLP
1111 Louisiana Street, 44th Floor
Houston, TX 77002
(713) 220-5800

September 2, 2020




                                                  2
Case 1:19-cv-00301-RGA Document 121 Filed 09/02/20 Page 3 of 3 PageID #: 2446




                                  CERTIFICATE OF SERVICE

                I hereby certify that on September 2, 2020, I caused the foregoing to be

electronically filed with the Clerk of the Court using CM/ECF, which will send notification of

such filing to all registered participants.

                I further certify that I caused copies of the foregoing document to be served on

September 2, 2020, upon the following in the manner indicated:


Ian R. Liston, Esquire                                                 VIA ELECTRONIC MAIL
WILSON SONSINI GOODRICH & ROSATI, P.C.
222 Delaware Avenue, Suite 800
Wilmington, DE 19801
   Attorneys for Defendant
   NanoCellect Biomedical, Inc.

Douglas H. Carsten, Esquire                                            VIA ELECTRONIC MAIL
Rhyea Malik, Esquire
Joshua Mack, Esquire
Katherine M. Pappas, Esquire
WILSON SONSINI GOODRICH & ROSATI, P.C.
12235 El Camino Real
San Diego, CA 92130
   Attorneys for Defendant
   NanoCellect Biomedical, Inc.

Adam Burrowbridge, Esquire                                             VIA ELECTRONIC MAIL
WILSON SONSINI GOODRICH & ROSATI, P.C.
1700 K Street NW, Fifth Floor
Washington, DC 20006
  Attorneys for Defendant
  NanoCellect Biomedical, Inc.

                                              /s/ Rodger D. Smith II

                                              Rodger D. Smith II (#3778)
